Citation Nr: 1029906	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlment to service connection for a left hand injury.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for residual of an accidental wound, right hand.

3.  Entitlement to service connection for residual of an 
accidental wound, right hand.

4.  Entitlement to a rating in excess of 10 percent for residuals 
of an accidental wound to the left thigh with osteomyelitis.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to June 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.

The Veteran testified before the undersigned at a February 2010 
travel board hearing.  A transcript of the hearing is of record 
and was reviewed.

The issue of entitlement to service connection for 
diabetes mellitus, type II, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The issue, however, is inextricably 
intertwined with the claim for entitlement to TDIU.  

The issues of entitlement to a rating in excess of 10 percent for 
residuals of an accidental wound to the left thigh with 
osteomyelitis, and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the February 12, 2010, travel board hearing, prior to 
the promulgation of a decision in the appeal, the Veteran 
expressed the desire to withdraw his claim for entitlement to 
service connection for a left hand disorder.

2.  A May 1974 rating decision denied the Veteran's claim for 
entitlement to service connection for residuals of an accidental 
wound to the right hand.  The Veteran was notified of the 
decision and his appellate rights, but did not appeal.

3.  Evidence associated with the claims file after the last final 
denial in May 1974 is new evidence that when considered with the 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the Veteran's claim.

4.  The evidence does not demonstrate that a right hand disorder 
developed as a result of an established event, injury, or disease 
during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran's representative as to the issue of entitlement to 
service connection for a left hand disorder have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  New and material evidence has been submitted and the claim of 
entitlement to service connection for residuals of an accidental 
wound of the right hand is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  A right hand disorder was not incurred in or aggravated by 
active service, nor may a right hand disorder be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in February 2005, April 2005, and October 2008 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to substantiate 
the claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request records 
from any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice regarding the assignment of a disability rating and an 
effective date.  Adequate notice as to these matters was provided 
in October 2008.  The Board observes that the February 2005 and 
April 2005 letters were sent to the Veteran prior to the July 
2005 rating decision.  

With respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  The Board notes that an 
April 2005 VCAA letter provided adequate notice to the Veteran.  
Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA 
treatment records, private treatment records and February 2009, 
November 2008, and November 2005 compensation and pension (C&P) 
examination reports were reviewed in connection with adjudication 
of the Veteran's claims.  The Board notes the Veteran's 
contentions that there are VA records associated with an 
examination in 1974 that are not included in his claims file.  
There is no indication, however, as to how these records may be 
relevant to the present matters on appeal.  The Veteran also 
stated that he received only outpatient treatment in service and 
that he was able to complete his training.  Further efforts to 
obtain any additional evidence as to the matters addressed in 
this decision would be futile.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  As noted above, 
compensation and pension examinations (C&P) were obtained in 
February 2009, November 2008, and November 2005.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA examination 
or obtain a VA opinion it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Additionally, an examination for rating purposes should 
contain sufficient detail and reflect the whole recorded history 
of a Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2009).  As noted below, the Board 
finds that the VA examinations obtained in this case are 
adequate, as they are predicated on a full reading of the VA 
medical records and a thorough examination.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

I.  Withdrawal-Left Hand

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  At the February 2010 travel Board hearing before the 
undersigned, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran and the 
Veteran's representative that he wished to withdraw his claim for 
service connection for a left hand disorder.  As the Veteran has 
withdrawn his appeal regarding this issue, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.

II.  New and Material-Right Hand

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for residuals of an accidental 
shell fragment wound, right hand.  This claim is based upon the 
same factual basis as his original claim of entitlement to 
service connection for residual of an accidental shell fragment 
wound, right hand, which was denied in the May 1974 rating 
decision.  As such, it is appropriate for the Board to consider 
this claim as a request to reopen the previously denied claim.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105.  However, the Veteran may request that VA reopen his claim 
upon the receipt of 'new and material' evidence.  38 U.S.C.A. § 
5108 (West 2002).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  Regulations provide 
that 'new and material' evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as issued 
in a May 1974 rating decision, the evidence under consideration 
consisted of the Veteran's service treatment records from 
September 1954 to April 1960 and a VA treatment records dating 
from December 1966 to April 1969 and December 1973 to February 
1974.  This rating decision indicates that the basis for the RO's 
denial was the absence of medical evidence noting any residual of 
an accidental shell fragment wound, right hand.  The Veteran did 
not timely appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  

The Veteran filed a request to reopen this claim in January 2005.  
The RO granted his request to reopen the claim in a July 2005 
rating decision on the basis that new evidence had been obtained 
that provided evidence of a current right hand disability 
addressing the reason for the previous denial.  The new evidence 
consisted of medical evidence dated November 2003 from a private 
doctor regarding a left hemispheric cerebrovascular accident, an 
April 2005 statement in support from the Veteran's wife and 
various statements from the Veteran.  Following the RO's grant of 
reopen in July 2005, additional evidence was associated with the 
claims file, including a private X-ray report dated in June 2005, 
a picture of the Veteran taken in uniform indicating that his 
hand was injured, internet research, VA examinations dated 
November 2005, November 2008 and February 2009, and lay 
statements in support of the claim.  

The Board finds that the November 2005, November 2008, and 
February 2009 VA examinations and the private X-ray report dated 
June 2005 are both new and material evidence because the evidence 
was not previously of record and it addresses the question of 
whether the Veteran has a current disability.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the 
credibility of the evidence submitted, the evidence discussed 
above is considered new and material.  After careful 
consideration, the Board concludes that this newly received 
evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  Such evidence clearly relates 
to the reasons for the previous denial.  As such, the Board 
concludes that the previously disallowed claim of entitlement to 
service connection for a right hand disorder should be reopened.  
38 C.F.R. 
§ 3.156(a).

III.  Service Connection-Right Hand

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the United States Court of Appeals 
(Federal Circuit) held that whether lay evidence is competent and 
sufficient in a particular case is an issue of fact and that lay 
evidence can be competent and sufficient to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose the claimed disorder nor render a 
competent medical opinion regarding its cause.  The Veteran 
contends that his right hand disorder is related to active 
service.  Specifically, he contends that he is unable to use his 
hand due to residuals from a training incident in which an M-80 
exploded on his left thigh with injuries to his right hand when 
he grabbed his left leg.  

Upon review of the service treatment records, the Board notes 
that the Veteran's September 1958 induction examination noted no 
problems with respect to the  extremities.  An April 1960 
separation examination report was also silent with regard to any 
problem with the right hand and the accompanying report of 
medical history did not indicate any residuals of a right hand 
injury.  There is no mention of a right hand injury in the 
service treatment records.  The Board acknowledges, however, that 
the Veteran provided a picture of himself taken during service 
showing the right fourth finger was bandaged.  As such, the Board 
concedes that the Veteran sustained a right hand injury to some 
extent during active service.  

There is no indication that the Veteran received any post-service 
medical care for a right hand disorder until approximately 1973.  
The Board observes, however, that he testified at his hearing in 
February 2010 that he experienced numbness in the fingers after 
the injury and was unable to throw a baseball.  A December 1973 
private hospital report noted that the Veteran claimed to have 
sustained a severe right hand injury, but that an examination 
revealed the hand was very functional with no scarring.  

The Veteran was afforded a VA examination in November 2005, the 
examiner noted by way of history that the Veteran had injured his 
right hand and had the distal aspect of his fingers (his thumb, 
pointer finger, middle finger, and ring finger) and his palm were 
debrided and treated for six to seven weeks.  The Veteran further 
described the loss of tissue to the palm and his first four 
digits distally.  The examiner then noted that the Veteran had 
numbness in his hand, most prominent beyond the proximal 
interphalangeal joints and proximally when raising his hand.  The 
Veteran noted aching pain in his hand and X-rays provided from an 
outside facility revealed scattered degenerative changes in 
multiple interphalangeal joints.  Upon examination the Veteran 
exhibited marked decreased sensation from the proximal 
interphalangeal joint distally with some decrease on the palm.  
The examiner opined that due to the explosion of the M-80, the 
Veteran had decreased grasp strength from his thumb to his fifth 
finger, decreased sensation as well as pain in his right hand 
from degenerative joint disease from the burn injury and flesh 
muscle loss of group 9 of his right hand.  The examiner further 
opined that the injury caused mild functional limitation, but a 
moderate degree of functional loss due to pain.

In a February 2009 Compensation and Pension Examination report, 
the examiner notes initially that the Veteran stated by way of 
history that after the M-80 explosion accident, the Veteran had 
debridement in his right hand and had to repeatedly have his hand 
washed and re-dressed for two weeks following the incident.  The 
Veteran stated that he had done some physical therapy exercises, 
but that within six months of the accident he transferred 
overseas and there were no further issues with his hand.  The 
Veteran reported that he had since lost sensation and grip, but 
it took years for that to occur.  He currently complained of pain 
and stiffness and he stated he had been told he had arthritis in 
his hand.  The examiner noted decreased hand strength and 
dexterity as well as pain on motion.  The Veteran did not exhibit 
limited motion with respect to any finger; however, he did 
exhibit a decrease of light touch sensation on the palm surface 
and a positive Tinel/Phalen sign.  X-rays associated with the 
examination revealed mild degenerative osteoarthritis of the 
distal interphalangeal (DIP) joints, without acute abnormality.  

Having reviewed all the medical records, including service 
treatment records, VA treatment records, private treatment 
records, and X-ray reports, the February 2009 VA examiner opined 
that the Veteran's present right hand disorders were less likely 
as not (less than 50 percent probability) caused by or the result 
of the right hand burn injury that the Veteran experienced while 
in service.  The examiner noted that the Veteran had suffered a 
burn in service, not a joint injury, and that the degenerative 
osteoarthritis in his DIP joints was not caused by a burn.  The 
examiner further noted that a burn causes scarring and 
contractures and that the Veteran suffered from neither.  The 
Veteran was also provided a diagnosis of carpal tunnel syndrome, 
but the examiner noted that this was not related to the Veteran's 
in-service injury given that there was no damage to the flexor 
retinaculum.  Finally the examiner noted that both the 
osteoarthritis of the DIP joints and the carpal tunnel syndrome 
were repetitive motion injuries which was not the nature of the 
injury that the Veteran suffered while in service.  As such, the 
Board finds that the Veteran's current right hand disability is 
not related to an in-service injury of his right hand.

While the Board acknowledges the November 2005 examiner's opinion 
that the right hand burn injury that occurred in service causes 
mild functional limitation and moderate degree of functional loss 
due to pain; however, after a careful review of the above medical 
evidence the Board finds that the February 2009 VA examiner's 
opinion is persuasive.  The report of that examination reveals 
the examiner conducted a thorough examination and provided a full 
and complete rationale for his opinion.  Additionally it is noted 
that the February 2009 VA examiner reviewed the entire claims 
file including service medical records, VA treatment records, and 
private treatment records.  There is no indication that the 
November 2005 VA examiner reviewed the Veteran's claims file, and 
it appears the examiner relied upon an unsubstantiated history as 
to the severity of the in-service injury provided by the Veteran.  
The Veteran's report of severe burns to the right hand and tissue 
loss are inconsistent with the findings of his April 1960 
separation examination report and the findings of a December 1973 
private hospital report.  The November 2005 examiner's opinion 
was provided without consideration of these medical findings.

As such the November 2005 examiner's opinion warrants a lesser 
degree of probative weight.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  The Board 
acknowledges that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

The Board also acknowledges that where a Veteran served 
continuously for ninety (90) days or more during a period of war, 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 
38 C.F.R. §§3.307, 3.309 (2009).  This presumption is rebuttable 
by affirmative evidence to the contrary. Id.  There is no 
indication that the Veteran's arthritis was manifest within a 
year of his separation from active service.  

Therefore, with consideration of all of the above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for a right hand disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The appeal for entitlement to service connection for a left hand 
injury is dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for residual of an accidental 
wound, right hand, is reopened.

Entitlement to service connection for residuals of an accidental 
wound, right hand, is denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.

The evidence of record as to the Veteran's service-connected 
residuals of an accidental wound to the left thigh with 
osteomyelitis includes inconsistent medical opinions as to the 
severity of the present disability.  A June 2005 private bone 
scan of the left femur revealed moderate diffuse increased 
activity seen in the mid to distal left femur which corresponds 
to radiographic findings of increased cortical density.  A 
November 2005 VA examiner noted that the Veteran had chronic pain 
in his left femoral region over the years to the degree that he 
was unable to stand on his legs for long periods of time.  There 
was marked tenderness to palpation on the distal femur.  X-rays 
revealed extensive periosteal reaction and medullary cavity 
sclerosis, consistent with the given history of chronic 
osteomyelitis.  It was further noted that the Veteran was 
believed to be completely unemployable for even sedentary work 
because of his left thigh disability.  The same examiner examined 
the Veteran in November 2008 and noted tenderness to palpation 
and aching deeply that was not present to soft touch on the left 
thigh.  Additionally it was noted that the left thigh 
circumference was four centimeters smaller than the right thigh.  
The diagnoses included osteomyelitis of the left femur with 
chronic pain of moderate severity and moderate functional loss.  
The examiner also noted a loss of muscle to muscle group 4, 
secondary to open drainage of osteomyelitis in the distant past, 
with no significant muscle weakness.  (It is significant to note 
that for VA compensation purposes Muscle Group IV refers to the 
shoulder muscles.)  A February 2009 VA examination, however, 
revealed normal muscle tone with no evidence of any muscle 
atrophy to the lower extremities.  Therefore, the Board finds 
that an additional examination is required for an adequate 
determination.

The Board also notes that in a June 2009 statement the Veteran 
stated he believed that his diabetes was the result of weight 
gain caused by the osteomyelitis in his left thigh.  The Veteran 
noted that his osteomyelitis prevented exercise which caused him 
to gain weight.  The claim for entitlement to service connection 
for diabetes mellitus, type II, to include as secondary to 
service connected left thigh osteomyelitis with residuals of an 
accidental wound, should be developed and adjudicated.  The Court 
has held that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

VA law provides a total rating for compensation where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of two or 
more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 4.16(a) (2009).  Where a claimant 
does not meet the schedular requirements of 4.16(a), the Board 
has no authority to assign a total rating under 4.16(b) and may 
only refer the claim to the Director of Compensation and Pension 
Service for extraschedular consideration.  Bowling v. Principi, 
15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the issue of entitlement to 
service connection for diabetes mellitus, 
type II, secondary to service-connected 
left thigh osteomyelitis.  All appropriate 
procedures should then be followed.  The 
Veteran and his representative should be 
notified of any determination and advised 
that additional action is required to 
perfect an appeal of any adverse decision 
for Board review.  

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his service-
connected left thigh disability.  The 
claims folder must be made available to 
the examiner for review, and the record 
should indicate that such a review was 
accomplished.  All indicated tests should 
be performed and the findings reported in 
detail.  The examiner should be requested 
to identify all present symptomatology, 
including any evidence of active 
osteomyelitis infection, definite 
involucrum or sequestrum, muscle tissue 
loss, or muscle atrophy.  The examiner 
should also offer an opinion as to whether 
the Veteran is able to secure and follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.  

3.	After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  If it is determined that the 
Veteran meets the requirements for 
consideration of an extraschedular rating, 
the case should be referred to the Chief 
Benefits Director or the Director, 
Compensation and Pension Service, under 
38 C.F.R. § 4.16(b) (2009).  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


